Citation Nr: 0927014	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of a right shoulder clavicle and scapula injury 
(right shoulder condition).  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
athlete's foot.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1954 to 
January 1957.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO in New York, New 
York and Philadelphia, Pennsylvania.

Entitlement to service connection for athlete's foot was 
denied in an August 1964 rating decision. An appeal was not 
initiated.  Subsequently, a March 1988 rating decision denied 
entitlement to service connection for a right shoulder 
condition described as a right clavicle and scapula injury.  
No appeal from that denial was initiated.  As such, both 
rating decisions were final.  The Veteran filed to reopen 
both claims in January 2002.  A February 2003 rating decision 
denied service connection for the right shoulder condition.  
Subsequently an August 2004 rating decision denied service 
connection for a right shoulder condition and also denied the 
Veteran's claim for athlete's foot because the evidence 
submitted for the claims was not new and material.  The Board 
issued a decision in May 2008 remanding the claims to the RO 
for notice consistent with the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The RO sent the Veteran a May 21, 
2008 letter that provided said notice.  


FINDINGS OF FACT

1.  In a March 1988 rating decision, the RO denied the 
Veteran's claim for service connection for a right shoulder 
condition.  An April 1988 letter advised the Veteran of his 
appeal rights.  The Veteran did not initiate an appeal of 
that decision.  

2.  No new evidence associated with the claims file since the 
March 1988 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right shoulder disorder, or raises a 
reasonable possibility of substantiating this claim.

3.  In an August 1964 rating decision, the RO denied the 
Veteran's claim for athlete's foot.  A September 2, 1964 
letter advised the Veteran of his appeal rights.  The Veteran 
did not initiate an appeal of that decision.  

4.  No new evidence associated with the claims file since the 
August 1964 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for athlete's foot, or raises a reasonable 
possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's March 1988 decision that denied the claim for 
service connection for a right shoulder condition became 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2008).

2.  As evidence received since the March 1988 denial is not 
new and material, the requirements for reopening the claim 
for service connection for a right shoulder condition, are 
not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R.  § 3.156(a) (2008).  

3.  The August 1964 RO decision that denied service 
connection for athlete's foot became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.201, 
20.302, 20.1103 (2008). 

4.  As evidence received since the August 1964 denial is not 
new and material, the requirements for reopening the claim 
for service connection for athlete's foot, are not met.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim. VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, August 2002, March 2006, and June 2006 (while 
the June 2006 letter itself is not dated a review of the 
claims file indicates that the letter was sent out sometime 
in June) letters to the Veteran from the RO specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish service connection, a 
disability rating, and an effective date, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial. The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  A May 2008 
letter from the RO provided notice consistent with the 
requirements in Kent.  

After the Veteran was afforded opportunity to respond to the 
August 2002, March 2006, June 2006, and May 2008 notices 
identified above, the June 2009 supplemental statement of the 
case (SSOC) reflects readjudication of the claims on appeal.  
In addition, although the Veteran was not provided notice 
until March 2006 regarding assignment of effective dates (in 
the event that the claim was granted); the Board's decision 
herein denies the claims to reopen.  As no effective date is 
being, or is to be assigned, there is therefore no 
possibility of prejudice to the Veteran under the 
requirements of Dingess/Hartman.  

Hence, while some of this notice was provided after the 
rating action on appeal, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

All relevant evidence necessary for an equitable resolution 
of the issues remaining on appeal have been identified and 
obtained, to the extent possible.  The evidence of record 
includes service treatment records, VA examination reports, 
VA treatment records, and statements from the Veteran and his 
wife.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the development of the claim 
has been consistent with these provisions.  Accordingly, the 
Board will proceed to a decision on the merits.  

II.  Pertinent Laws and Regulations

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a) (2008).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, then the disorder is not presumed to have been 
aggravated by service. Verdon v. Brown, 8 Vet. App. 529 
(1996).

B.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January 2002, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

A.  Right Shoulder Condition

In a March 1988 rating decision, the RO denied service 
connection for a right shoulder condition.  The evidence of 
record at that time consisted of service treatment records 
which showed that in May 1956 the Veteran fell over a foot 
locker and presented with complaints of pain over the right 
clavicle and scapula.  An x-ray was negative and the Veteran 
was returned to duty.  The Veteran's separation examination 
was silent as to any residuals of a right shoulder condition.  

The evidence added to the record since the March 1988 rating 
decision consists of various VA treatment records dated from 
July 2003 to May 2009.  However, after a thorough review of 
the newly submitted VA treatment records, it appears that at 
no time since the March 1988 rating decision has the Veteran 
sought treatment for a right shoulder condition.  A September 
2005 VA Note showed that the Veteran complained of right 
shoulder pain.  In addition, the Veteran's wife submitted a 
statement which indicated that the Veteran complained of 
right shoulder pain.  However, the record is void of any 
treatment for a right shoulder condition.  

The evidence that has been submitted since the March 1988 
rating decision is not new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  The evidence submitted, complaints 
of right shoulder pain, is redundant.  The evidence of record 
at the time of the 1988 rating decision included complaints 
of pain.   

After reviewing the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
Veteran's service connection claim for a right shoulder 
condition.  

B.  Athlete's Foot

In an August 1964 rating decision the RO denied service 
connection for athlete's foot.  The evidence of record at 
that time consisted of service treatment records which 
indicated that on October 31, 1956, the Veteran was seen in 
the dispensary for athlete's foot.  Additionally, the Veteran 
was seen on September 20, 1956 for athlete's foot.  The 
Veteran's discharge examination indicated that the Veteran's 
skin was normal.  

The evidence added to the record since the August 1964 rating 
decision consists of various VA treatment records dated from 
July 2003 to May 2009 and October 2002 and July 2006 VA 
examinations.  However, after a thorough review of the newly 
submitted VA treatment records, it appears that at no time 
since the August 1964 rating decision has the Veteran sought 
treatment for athlete's foot.  The October 2002 VA 
examination was conducted for the purpose of evaluating the 
severity of the Veteran's pes planus.  However, the 
examination report noted that there were no skin changes 
present and no callosities or breakdown.  Similarly, the July 
2006 VA examination was conducted for the purpose of 
evaluating the Veteran's pes planus.  However, the 
examination report noted that the only skin abnormalities 
were calluses and onychomycosis x 10 bilaterally.  The record 
is void of any indication of complaints of or treatment for 
athlete's foot.  

After reviewing the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
Veteran's service connection claim for athlete's foot.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for a right shoulder condition, 
and the claim remains denied.

New and material evidence has not been submitted to reopen a 
claim of service connection for athlete's foot, and the claim 
remains denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


